UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5002


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SHARMA SHAMIL WAKEFIELD,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-cr-00476-HMH-1)


Submitted:   March 29, 2012                   Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Carrie Fisher Sherard, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharma Shamil Wakefield pled guilty to one count of

being a convicted felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1) (2006).             He was sentenced to 180 months

in prison.        In accordance with Anders v. California, 386 U.S.

738 (1967), Wakefield’s attorney has filed a brief certifying

that there are no meritorious issues for appeal, but questioning

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Wakefield’s guilty plea.                Although informed of his

right to do so, Wakefield has not filed a pro se supplemental

brief.   The Government has declined to file a responsive brief.

            Prior to accepting a guilty plea, the district court

must inform the defendant of the charges to which the plea is

offered,    any    mandatory   minimum       penalty,   the   maximum   possible

penalty,    and    the   various   rights     relinquished     with   the   plea.

Fed. R. Crim. P. 11(b).         The court must also determine that the

plea is voluntary and that there is a factual basis for the

plea.    United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir.

1991).     A review of the record reveals that the district court

complied with Rule 11’s requirements, ensuring that Wakefield’s

guilty   plea     was    knowing   and   voluntary      and   supported     by   a

sufficient factual basis.          Accordingly, we discern no error in

the district court’s acceptance of Wakefield’s guilty plea.



                                         2
            In accordance with Anders, we have examined the record

for    potentially    meritorious       issues         and   have   found      none.     We

affirm the judgment of the district court.                       This court requires

that    counsel   inform       Wakefield,        in    writing,     of   his    right     to

petition    the   Supreme      Court    of       the   United    States     for   further

review.     If Wakefield requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court      for   leave      to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Wakefield.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and       argument     would     not     aid    the

decisional process.



                                                                                  AFFIRMED




                                             3